IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0866
                               Filed April 8, 2015

PHILIP AMOR and BRITTANY AMOR,
      Plaintiffs-Appellees,

vs.

BRADFORD HOUSER, RIVER RIDGE
PLACE, LLC and HOUSER
ENTERPRISES, INC.,
     Defendants-Appellants.
________________________________________________________________

       Appeal from the Iowa District Court for Johnson County, Mitchell E.

Turner, Judge.



       A landlord appeals the district court order approving the tenants’ motion

for class certification. AFFIRMED.



       Richard L. Fehseke III of Fehseke & Gray Law Offices, Fort Madison, for

appellants.

       Christopher S. Warnock and Christine Boyer of Iowa Tenants’ Project,

Iowa City, for appellees.



       Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                        2



TABOR, J.

      River Ridge Place, LLC, Houser Enterprises, Inc., and Bradford Houser

appeal an order by the district court granting a motion by tenants Philip and

Brittany Amor to certify a class action under Iowa Rules of Civil Procedure 1.261,

1.262, and 1.263. The Amors point out that we rejected a very similar challenge

in Staley v. Barkalow, No. 12-1031, 2013 WL 2368825, at *8 (Iowa Ct. App. May

30, 2013) (holding tenants may show harm from a landlord’s willful and knowing

inclusion of illegal lease provisions even without enforcement by the landlord).

Finding the district court correctly certified the class based on our analysis in

Staley, we affirm without opinion under Iowa Rule of Appellate Procedure

6.1203(a) and (d).

      AFFIRMED.